Citation Nr: 0730756	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-13 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for varicose veins has been received.

2.  Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to November 
1982, from June 1983 to July 1991, and from January 2003 to 
January 2005.  He also served on active duty for training 
(ACTDUTRA) and inactive duty for training (INACTDUTRA) in the 
Marine reserves and in the National Guard.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision (issued in 
October 2005), in which the RO, inter alia, reopened the 
veteran's claim for service connection for varicose veins, 
but denied the claim on the merits.  In October 2005, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in April 2006; the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) later the same month.  Supplemental SOCs 
(SSOCs) were issued in January and February 2007.  

The veteran testified during two hearings on appeal:  in June 
2006, before RO personnel; and in July 2007, via 
videoconference, before the undersigned Veterans Law Judge.  
Copies of the transcripts of both hearings are of record.

The Board points out that, regardless of the RO's actions or 
the terminology it used in denying the veteran's claim, the 
Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 
(West 2002) to address the question of whether new and 
material evidence has been received to reopen the issue of 
service connection for varicose veins.  That matter goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board 
must first decide whether new and material evidence to reopen 
the claim for service connection for varicose veins has been 
received before it can address the matter on the merits-and 
in light of the Board's favorable action on the petition to 
reopen-the Board has characterized the appeal as 
encompassing the two issues on the title page.

The Board's decision granting the petition to reopen the 
claim for service connection for varicose veins is set forth 
below.  The claim for service connection for varicose veins, 
on the merits, is addressed in the remand following the 
order; that matter is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.

As a final preliminary matter, the Board notes that, in a 
June 2006 statement, the veteran indicated that his son was 
never added as a dependent after award of additional VA 
benefits in February 2006.  This issue is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for a cervical spine disability has been 
accomplished.

2.  In June 2002, the RO denied the veteran's claim for 
service connection for varicose veins; the veteran was 
notified of the decision the same month, but he did not 
initiate an appeal.

3.  New evidence associated with the claims file since the 
June 2002 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for varicose veins, and raises a 
reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The June 2002 rating decision, in which the RO denied the 
claim for service connection for varicose veins, is final.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 20.203, 
20.1103 (2006).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for 
varicose veins are met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 and Supp. 2006).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2007).

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for 
varicose veins, the Board finds that all notification and 
development action needed to fairly adjudicate this aspect of 
the appeal has been accomplished.



III.  Analysis

The veteran's initial claim for service connection for 
varicose veins was initially considered and denied in a June 
2002 rating decision.  In denying the claim, the RO noted 
that the veteran was treated for varicose veins and the 
condition resolved in service, adding that private treatment 
records did not show a diagnosis of or treatment for varicose 
veins.  As that decision was not appealed, and no other 
exception to finality applies, it is final as to the evidence 
of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
38 U.S.C.A. § 20.1103 (2007).

The veteran filed a request to reopen the claim for service 
connection for varicose veins in February 2005.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

Prior to the RO's June 2002 denial, the claims file consisted 
of service personnel and medical records showing that, while 
on ACTDUTRA as part of a marijuana taskforce from the end of 
August to the end of September 1994, the veteran was 
diagnosed and treated for varicose veins of the right leg; no 
notation of varicose veins on subsequent service medical 
records and examination reports; private treatment for 
varicose veins in October 1996; and notation of large 
varicose veins on the right leg in a February 2000 VA 
treatment record.  

Evidence associated with the claim file since the June 2002 
denial includes: an August 2005 VA CFS (chronic fatigue 
syndrome) examination report which reveals that the veteran 
has varicose veins in the right leg; an October 2005 VA 
emergency room record showing a diagnosis of 
hypertension/thrombosis, venous; a February 2006 VA 
fibromyalgia examination report reflecting mild varicosities 
of both lower extremities distally; and the veteran's 
testimony that he was first diagnosed with varicose veins 
while on ACTDUTRA in the Marine reserves in September 1994 
and that this condition is chronic and has worsened since it 
was first diagnosed.  

Clearly, the majority of the additional evidence received is 
"new" in the sense that it was not previously before agency 
decisionmakers.  The Board also finds that some of this 
evidence is "material" for purposes of reopening.  The above-
mentioned evidence tends to suggest that the veteran has had 
varicose veins since 1994, that his varicose veins pre-
existed his entry on active duty in January 2003 and have 
worsened since 1994 and his last discharge from service.  A 
lay person can provide an eye-witness account of a veteran's 
visible symptoms.  See ,e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Where the determinative issue is not 
one of causation but of continuity of symptomatology, lay 
observation may suffice to reopen a claim.  See Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); see also Gutierrez v. 
Principi, 19 Vet. App. 1, 9-10 (2004).

Thus, the additional examination reports, treatment records 
and testimony do, by themselves or when considered with the 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the veteran's claim for service 
connection for varicose veins.  As the Board finds that the 
newly received evidence, discussed above, meets this 
requirement, the Board, in turn, finds that new and material 
evidence to reopen the claim for service connection for 
varicose veins has been received.  The claim for service 
connection, on the merits, is addressed in the remand, below.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
varicose veins are met.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).


ORDER

As new and material evidence to reopen the claim for service 
connection for varicose veins has been received, to this 
extent, the appeal is granted.


REMAND

In view of the Board's reopening, the RO should consider the 
reopened claim for service connection on the merits, in the 
first instance, to avoid any prejudice to the veteran.  The 
Board also finds that further development of the claim is 
warranted.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

With respect to the veteran's reserve and National Guard 
service before and after his second and third periods of 
active duty service, the applicable legal authority permits 
service connection only for a disability resulting from 
disease or injury incurred in or aggravated coincident with 
ACTDUTRA, or for disability resulting from injury during 
INACTDUTRA.  See 38 U.S.C.A. § 101(22),(23),(24) (West 2002); 
38 C.F.R. § 3.6 (2007).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002 & Supp. 2006).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that (1) the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service. VAOPGCPREC 3-2003 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.306(a) (2007).  The underlying disorder, as opposed to the 
symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The veteran's July 1992 reserves physical examination report 
reflects that his vascular system was normal.  However, the 
record shows that during his period of ACTDUTRA in the 
reserves, in September 1994, the veteran was diagnosed and 
treated for varicose veins of the right knee.  Subsequent 
National Guard physical examination reports dated in February 
2002 (prior to deployment on active duty in January 2003) and 
in November 2004 (prior to separation from active duty) show 
that clinical findings for the veteran's vascular system were 
normal.  After September 1994, the veteran was treated 
privately for varicose veins in October 1996, and was noted 
to have varicose veins of the right leg at a February 2000 VA 
outpatient visit and on VA examinations in August 2005 and 
February 2006.  

The Board also notes that the veteran served a period of 
ACTDUTRA from August 31, 1994, to September 30, 1994.  The 
veteran asserts that during this period of ACTDUTRA, he was 
part of a marijuana taskforce deployed in California when he 
first noted symptoms of varicose veins and that he was 
diagnosed and treated for varicose veins then.  The veteran 
has testified that since his varicose veins were first 
diagnosed in September 1994, they have worsened.  

In view of the diagnosis of varicose veins during a period of 
ACTDUTRA and the diagnosis of and treatment for varicose 
veins after this period of ACTDUTRA and both prior to and 
after the veteran's third period of active duty, the Board 
finds that a medical opinion that addresses the medical 
relationship, if any, between the veteran's varicose veins 
and service (to include his period of ACTDUTRA) would be 
helpful in resolving the claim on appeal.  See 38 U.S.C.A. § 
5103A.  In rendering the requested opinion, the examiner 
should specifically address, inter alia, whether any pre-
existing varicose veins were aggravated during active duty.

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, 
shall result in denial of the reopened claim.  See 38 C.F.R. 
§ 3.655(b) (2007).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, to ensure that all due process requirements are 
met, the RO should give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2006) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also inform the veteran of the information and evidence 
needed to establish service connection for a pre-existing 
condition or due to aggravation of a pre-existing disorder 
beyond its natural progression and ensure that its notice to 
the veteran meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)-particularly as regards 
disability ratings and effective dates-as appropriate (not 
previously provided).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for service connection.  The RO's 
adjudication of the claim should include consideration of the 
applicability of the presumptions of soundness and 
aggravation, as appropriate, as noted above.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should invite the veteran 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.   

The RO's notice must inform the veteran 
of the information and evidence needed to 
establish service connection for a pre-
existing condition or due to aggravation 
of a pre-existing disorder beyond its 
natural progression, and well as provide 
information pertinent to the assignment 
of disability ratings and effective dates 
(as required byDingess/Hartman (cited to 
above) as appropriate.  

The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, VA 
should arrange for the veteran to undergo 
a VA examination, by an appropriate 
physician, at an appropriate VA medical 
facility, to ascertain the etiology of 
the veteran's varicose veins.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The examiner should render an opinion, 
consistent with sound medical judgement, 
as whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that that the veteran's 
current varicose veins are the result of:  
(1) disease or injury incurred or 
aggravated during the veteran's 
August/September 1994 verified period of 
active duty for training (ACTDUTRA) or 
during his third period of active duty 
from January 30, 2003 to January 6, 2005, 
or (2) had it onset within one year after 
discharge from active duty in January 
2005.  

In rendering the requested opinion, the 
examiner should specifically address:  
(a) whether varicose veins clearly and 
unmistakably preexisted the veteran's 
entrance into his third period of active 
duty; if so, (b) whether the veteran's 
varicose veins increased in severity in 
service (specifically, during his third 
period of active duty); and, if so, (c) 
whether such increase in severity 
represented the natural progression of 
the condition, or was beyond the natural 
progress of the condition (representing a 
permanent worsening of the veteran's 
varicose veins).  

The RO should also consider and address 
the veteran's assertions of continuing 
symptomatology since he was treated for 
varicose veins while on ACTDUTRA in 
September 1994 and subsequent service 
medical records showing normal clinical 
findings for the veteran's vascular 
system and August 2005 and February 2006 
VA examinations showing the presence of 
varicose veins on initially the right 
lower extremity and then on both 
extremities.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claim for service 
connection for varicose veins.  If the 
veteran fails, without good cause, to 
report to the scheduled examination, the 
RO should apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim, on the merits, in light of all 
pertinent evidence and legal authority 
(to include that governing the 
presumptions of soundness, as 
appropriate), and consideration of 
whether a pre-existing disability was 
aggravated in or by service.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


